Case 18-20265     Doc 9     Filed 10/24/18    Entered 10/24/18 17:46:36        Main Document
                                             Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                        NORTHERN DIVISION
IN RE:                           ) CASE NO: 18-20265-705
KITTY ANN STRUNK                 ) Chapter 13
                                 ) Re:Objection to Claim 2 filed by
                                 )    HOME POINT FINANCIAL CORP
                                 )    Acct: 1136
                                 )    Amount: $169,629.70
               Debtor            )    Response Due: November 14, 2018
                                 )
                          TRUSTEE'S OBJECTION TO CLAIM 2

THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT
FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF
WHICH WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE
PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE OBJECTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
objection to claim states as follows:
   The claim of HOME POINT FINANCIAL CORP dated October 23, 2018, should be
   denied as filed because the claim fails to list the value of the collateral securing the debt.
   The Trustee cannot determine what portion of the claim, if any, is secured and what
   portion is unsecured. The Court should allow the claim as a general unsecured claim, but
   the creditor may file an amended proof of claim listing the value of its security.
   WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

Dated: October 24, 2018                             /s/ Diana S. Daugherty
                                                    Diana S. Daugherty
OBJCLM--SJC                                         Standing Chapter 13 Trustee
                                                    P.O. Box 430908
                                                    St. Louis, MO 63143
                                                    (314) 781-8100 Fax: (314) 781-8881
                                                    trust33@ch13stl.com
Case 18-20265       Doc 9     Filed 10/24/18    Entered 10/24/18 17:46:36       Main Document
                                               Pg 2 of 2


18-20265 Trustee's Objection to Claim 2                                           10/24/2018 Page 2

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
October 24, 2018, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on October 24, 2018.

    KITTY ANN STRUNK                                 HOME POINT FINANCIAL CORP
    13307 LEMGRIF                                    PO BOX 790309
    HANNIBAL, MO 63401                               ST LOUIS, MO 63179

                                                     HOME POINT FINANCIAL CORP
    SOTTILE & BARILE LLC                             11511 LUNA RD
    394 WARDS CORNER RD                              STE 300
    STE 180                                          FARMERS BRANCH, TX 75234
    LOVELAND, OH 45140

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty, Chapter 13 Trustee
